DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, the phrase “the light projected” on line, should be changed to – a light projected --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mimeault et al (US 20100191418 A1, hereinafter, “Mimeault”).

Regarding claim 1, Mimeault teaches an anti-glare headlamp (left and right system 10 of a vehicle, see figures 1 and 5) for a motor vehicle (vehicle) having at least two light units (left and right 10s), each of the at least two light units (10s) comprising: 
a light source element (visible-light source 12 and auxiliary light source 22), which is configured to emit light (light emitted out of 10, and reflected back from obstacle) along a first optical axis (see OX1 in annotated figure below) in a direction of a space (see space in front of 12, 22); 
a projection optic (lens 30), which is disposed behind (at least according to the direction of OX1, from 12, 22 to obstacle) the light source element (12, 22) in the direction of the emitted light (light emitted and reflected light) and is configured to project the light emitted (at least light output in figure 1) by the light source element (12, 22) into a space at a solid angle (see angle formed by light, illumination and excitation signal, as seen in figure 1); and 
a photodetector (optical detector 16, see ¶ 53), which is disposed in front (according to the direction of OX2 from obstacle to 16, see annotated figure below) of the projection optic (30) in the direction of the emitted light (light emitted and reflected light) and is configured to detect the light projected (at least input light signal of figure 1) by the projection optic (30) into the space (space) and reflected back (see reflection and backscatter light, as seen in figure 1) to the projection optic (30) from an object (obstacle object/particles as seen in figure 1) in the space (space) along a second optical axis (OX2), 
wherein the headlamp (one of 10s) is configured to end the emission of light (see figure 5, wherein at least one LED 83 is turned off due to a detected object in front of 
See figure 1 of Mimeault with Examiner’s annotations reproduced below:

    PNG
    media_image1.png
    644
    1001
    media_image1.png
    Greyscale


Regarding claim 2, Mimeault teaches wherein the headlamp (one 10) includes at least one control unit (data signal processor 18), or wherein the headlamp is connected to a control unit of the motor vehicle, which is configured to control at least one of the light source elements (12, 22).

Regarding claim 3, Mimeault teaches wherein the light source elements (12, 22) are configured to emit light for test purposes (since light emission is produced via 

Regarding claim 4, Mimeault teaches wherein a frequency (100 Hz, see ¶ 49) of the light emitted for test purposes (pulses in the system continuously test for changes in time) is below a flicker fusion frequency of the human eye (see ¶ 49).

Regarding claim 5, Mimeault teaches wherein the headlamp (10) is configured to evaluate whether the object (A, B, C or D) is moving and/or to ascertain a speed (via 16 and sensor 32) at which the object is moving based on the light emitted for test purposes (pulses in the system continuously test for changes in time).

Regarding claim 6, Mimeault teaches wherein each of the projection optics (30 of one 10 and 30 of an adjacent 10) is configured to project light into the space (space) at a solid angle (see solid light angle of one 10, as seen in figure 1) which differs from the solid angles (solid angle of the adjacent 10) of the other projection optics (30 of adjacent 10), or which predominantly differs from the solid angles of the other projection optics.

Regarding claim 7, Mimeault teaches wherein the photodetector (16 of each 10) of each light unit (10) is disposed next to the light source element (12, 22 of each 10) of its light unit (10) in a direction transversely (see arrow crossing 12, 22 and 16 of each 10, better seen in annotated figure above) to the particular first optical axis (OX1).

Regarding claim 8, Mimeault teaches wherein the first optical axis (OX1) and the second optical axis (OX2) correspond to each other (as seen in annotated figure above).

Regarding claim 10, Mimeault teaches wherein the headlamp (10) is configured to assign reflected-back light (light input signal) to the light source elements (array of 83s,84s, as seen in figure 5) based on a light parameter (defined by 18) of the emitted light (light output).

Regarding claim 11, Mimeault teaches wherein each of the light source elements (12s, 22s) is configured to emit light at a point in time (one point in time) which 

Regarding claim 12, Mimeault teaches wherein each of the light source elements (12s, 22s) is configured to emit light at a frequency (note 12s emit light at a different frequency from 22, and frequencies of each 12 is also modulated, see ¶ 60) which differs from the frequency (see ¶ 92) of the light of the other light source elements (12, 22 of each 10).

Regarding claim 13, Mimeault teaches wherein the light source elements (12, 22) are designed as LEDs (see ¶ 35), laser-based (see ¶ 35) and/or having a light conductor, and/or the emitted light is in the wavelength range visible to the human eye (as expected from at least 12 used for illuminating the road ahead of the vehicle).

Regarding claim 14, Mimeault teaches a motor vehicle (see vehicle in figure 5) comprising at least one headlamp (10) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mimeault.

Regarding claim 15, Mimeault teaches wherein the at least one headlamp (10) is configured so that all solid angles (see angles of illumination in front of the vehicle), at which the projection optics (30s) project light into the space (space), cover a large  visual range around the motor vehicle (at least in front of the vehicle); 
Mimeault does not explicitly teach all solid angles cover a 360° visual range around the motor vehicle.
However, in an alternative embodiment of figure 2c, Mimeault teaches all solid angles (plurality of angular zones, namely zones Z1 to Z7) cover a 360° visual range around the motor vehicle (evident from figure 2c).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the visual range as taught by the alternative embodiment of Mimeault in order to increase the area of detection of the device. One of ordinary skill would have been motivated to make this modification to identify the zones in which an object is positioned around the vehicle and thus provide driver assistance applications like adaptive cruise control, blind spot and pre-crash assist.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mimeault in view of Feldmeier David (US 20080055896 A1, hereinafter, “Feldmeier”).

Regarding claim 9, Mimeault teaches wherein the photodetector (16) of each light unit (10) is disposed at a distance (see distance from 16 to 12, 22) from the light source element (12, 22) of its light unit (10), which corresponds to a side length (side length of 12) or a diameter of a light emission surface of the light source element; but.
Mimeault does not explicitly teach the distance corresponds to no more than three times a greatest side length or a diameter of a light emission surface of the light source element.
Feldmeier teaches a device in the same field of endeavor having ) of the light source element (LEDs 550) and a photodetector (Light sensors 220);
the distance (distance between 505 and 220) corresponds to no more than three times a greatest side length or a diameter (see diameter of 12, not labeled but evident from figure 1b) of a light emission surface (outer surface of 505) of the light source element (505).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the distance as taught by Feldmeier into the teachings of Mimeault, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cantin et al. (US 7855376 B2) discloses an anti-glare headlamp for a motor vehicle for detecting an object such as solid, airborne particle, gas and liquid, using visible light (claimed) from a light source e.g. light emitting diode.

Oberhammer et al. (US 20160082877 A1) discloses an anti-glare headlamp for a motor vehicle wherein the image sensor is arranged on the movable module support or on the image sensor support is controlled jointly with the module support, thus allowing practical application of time of flight technology suitable for series production by best possible integration in traditional automotive engineering, and providing dynamic illuminating profiles for the headlight. The self-glare of the image sensor is reduced, and glares to the on-coming traffic are prevented by selective fading when driving with high beam.

Hamlin et al. (US 20190126813 A1) discloses an anti-glare headlamp for a motor vehicle wherein the vehicle system has housing baffle, which is configured to minimize residual light projected by the headlamp, and which is reflected back toward the image sensor by the headlamp lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875